Order, Supreme Court, New York County (Ira Gammerman, J.), "so ordered” on November 12, 1992, and order, same court and Justice "so ordered” on November 18, 1992, which, insofar as *416appealed from, sua sponte directed joint trial of the five actions herein; limited deposition of plaintiffs’ treating physicians; directed that plaintiff Susan Helmrich be deposed on December 7 or 8, 1992; directed that plaintiffs’ medical records be subpoenaed and available only in the courthouse; and, directed that jury selection commence during the week of December 7, 1992, unanimously modified, on the law and the facts, and in the exercise of discretion to vacate as moot the provisions that jury selection begin on the week of December 7, 1992, and that plaintiff Helmrich be deposed on December 7 or 8, 1992, the matter remanded to the trial court for the fixing of new dates and the orders are otherwise unanimously affirmed, without costs.
The various dispositions challenged on this appeal all serve the end of trying these difficult and complex matters efficiently and are consistent with the court’s discretionary power to control the litigation before it (see, Feldsberg v Nitschke, 49 NY2d 636, 640). We perceive no abuse of discretion.
We have considered the defendants’ remaining arguments, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.